OFgiCt^JvIQTJC^RWMTM'RT-eF-CRIMINAL APPEALS OF TEXAS
                       •P.O: BOX 12308, CAPITOL STATION, AUSTIN, TEXAS78711
              OFFICIAL BUSINE""*                                  ^3PQ^
              STATS ©F TEXAS
             PENALTY FOR
                                                                 0 2 1M          ^ PP=^0
             PRWME                                              0004279596        JAN22 2015
1/21/2015
MARTINEZ, ROBE
This is to advise
                                         Ai~ki '-oRV.TWV"- MAILED FROM ZIP.CODf. 78 701
                                         Ct. No. 307125                          WR-33,162-1*
                                         ^denied^ without written order motion for leave to    &
file the original                          Mandamus
                                                                              Abel Acosta, Clerk

                                                 _*tinezjr. 03113^?
                                     '<Xes. YO*, «y-|£ # 1931397




                                                                                                   i